Filed:   August 18, 2006

                     UNITED STATES COURT OF APPEALS

                         FOR THE FOURTH CIRCUIT


                             No. 04-4288(L)
                            (CR-01-66-3-2-V)



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

            versus


JAMES EDGAR MUNSON,

                                                Defendant - Appellant.


                               O R D E R


     Appellant James Munson has filed a pro se “Motion to Correct

the Record” in which he notes that the first sentence of the text

of our opinion is incorrect.      We grant his motion and amend our

opinion accordingly.     The first sentence of our opinion is amended

to state:

     “James Edgar Munson and Ronald Washington appeal their
     jury convictions for conspiracy to possess with intent to
     distribute 1000 kilograms of marijuana, in violation of
     21 U.S.C. §§ 841, 846 (2000), and conspiracy to launder
     money, in violation of 18 U.S.C. § 1956(b) (2000).”


                                           For the Court,



                                           /s/ Patricia S. Connor
                                                Clerk
                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4288



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES EDGAR MUNSON,

                                            Defendant - Appellant.


                              No. 04-5015



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RONALD WASHINGTON,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-01-66-3-2-V)


Submitted:   April 26, 2006                 Decided:   May 17, 2006


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.
Affirmed in part, vacated in part, and remanded for resentencing by
unpublished per curiam opinion.


Reita P. Pendry, Charlotte, North Carolina; Christopher J. Moran,
Columbia, South Carolina, for Appellants. Gretchen C. F. Shappert,
United States Attorney, D. Scott Broyles, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

            James Edgar Munson and Ronald Washington appeal their

jury    convictions      for   conspiracy    to    possess   with   intent   to

distribute 1000 kilograms of marijuana, in violation of 21 U.S.C.

§§ 841, 846 (2000), and conspiracy to launder money, in violation

of 18 U.S.C. § 1956(b) (2000).

            Munson and Washington contend several statements made

during the Government’s opening and closing statements referred to

questionable evidence, relied on evidence not presented to the jury

and constituted impermissible vouching for the truthfulness of

witness’s testimony. After a close review of the record, we reject

these claims.      See United States v. Golding, 168 F.3d 700, 702 (4th

Cir. 1999) (holding defendant must show Government’s remarks and

conduct were improper and prejudice).

            Munson and Washington also contend they were sentenced in

violation of United States v. Collins, 415 U.S. 304 (4th Cir.

2005).    The Government agrees and asserts the sentences should be

remanded to the district court.          Munson did not raise this claim in

the district court, so his claim is reviewed for plain error.

United    States    v.   Olano,    507   U.S.     725,   731-32   (1993).    To

demonstrate plain error, a defendant must establish that error

occurred, that it was plain, and that it affected his substantial

rights.    Olano, 507 U.S. at 731-32.             If a defendant establishes

these    requirements,     the    court’s    “discretion     is   appropriately


                                         3
exercised only when failure to do so would result in a miscarriage

of justice, such as when the defendant is actually innocent or the

error   seriously      affects    the   fairness,    integrity       or   public

reputation      of   judicial    proceedings.”      Id.   at   736    (internal

quotation marks omitted). Washington did raise the claim below, so

we review his claim de novo.

           Under Collins, the jury must determine the specific

amount of drugs attributable to each individual defendant for the

purposes of setting a threshold drug quantity under § 841(b).

Collins, 415 F.3d at 314.           Individual members of a conspiracy

should not be attributed the entire quantity of drugs distributed

by the entire conspiracy.           The parties agree that Munson and

Washington were sentenced in violation of Collins because they were

both individually attributed the drug quantity for the entire

conspiracy.      Both the indictment and the verdict forms asked the

jury to determine the amount of drugs attributable to the entire

conspiracy, not each individual defendant.            Accordingly, we find

plain   error    occurred   in    Munson’s   sentencing    that      should   be

corrected and that Washington’s sentence was also in error.

           We affirm the convictions and remand for resentencing.

We decline to address Appellants’ remaining arguments concerning

the calculation of the quantities of drugs.          We dispense with oral

argument because the facts and legal contentions are adequately




                                        4
presented in the materials before the court and argument would not

aid the decisional process.*



                               AFFIRMED IN PART, VACATED IN PART,
                                    AND REMANDED FOR RESENTENCING




     *
      We grant Munson’s motion to file a pro se supplemental brief
and have considered the issues raised therein.      We also grant
Washington’s motion to file a supplemental reply brief and have
considered the supplemental reply brief as well.

                                5